Petitioner appeals from an order of the Supreme Court, Chemung County in a proceeding under section 330 of the Election Law in which the Special Term directed a recanvass by the Board of Elections of Steuben County of all of the ballots cast at the primary election for the office of State Senator for the 49th Senatorial District comprising the counties of Chemung and Steuben and conducted a reeanvass of 1,244 ballots objected to by the respective candidates for said nomination during the canvass by the Board of Elections. Of the ballots objected to, Special Term found 324 valid for appellant, 633 valid for respondent, 96 void and 191 blank. This resulted in a majority of 36 ballots in respondent’s favor. In this court appellant challenged 227 ballots; 7 of these were marked for appellant with improper cross marks and Special Term correctly held them blank for the office in question; 220 were marked for respondent and counted for him by Special Term. We have examined these ballots and affirm the rulings of the Special Term except as to the ballots bearing the following exhibit numbers and for the reasons given : 623, 626, 628, 630, 632, 646 and 932, on all of which names of candidates for other offices on the ballot were crossed out; 6 and 135, which were returned *611by the voters and marked cancelled but found in envelopes for protested, void and wholly blank ballots; 602, 665, 723, 737, 757, 767, 815, 1061, 1077, 1131, 1204, 1214 and 1243, which contain identifying marks; 122, 798, 989, 1198 and 1201, which contain improper cross marks in the voting squares for the office in question. The effect of our rulings reduces respondent’s majority to 9. The remaining ballots were properly marked for respondent, but contain improper write-ins for candidates for other offices; slight imperfections in cross marks in voting squares for the office in question; faint lines allegedly ink, marked over with pencil; ballot with stub attached; and cross marks, erasures and other pencil marks in blocked enclosures for other offices; which defects we hold do not void the entire ballot. Under the circumstances we find it unnecessary to pass upon the ballots the rulings on which have been challenged by respondent.
The order of the Special Term is modified on the law in accordance herewith and as so modified affirmed, without costs.
Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ., concur.